IN THE SUPREME COURT OF TEXAS

                                 No. 09-0518

                      IN RE  CONTINENTAL AIRLINES, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed  June  30,  2009,  is
granted.   The Amended Order on Petitioner Cynthia S. Herrera,  as  Attorney
in Fact for Sylvia C. Tena's Verified Petition  to  Take  Deposition  Before
Suit, dated June 24, 2009, in  Cause  No.  C-1223-09-J,  styled  Cynthia  A.
Herrera, as Attorney in Fact for Sylvia  C.  Tena,  in  the  430th  District
Court of Hidalgo County, Texas, is stayed  pending  further  order  of  this
Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., July 10, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 1, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk